Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 08/15/2022, has been received, entered into the record, and considered.  See attached form PTO-1449.

Double Patenting (patent)
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 17 of U.S. Patent No. 10,795,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
10,795,879
Instant application
1+2+3
1
9
10
17
17

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter and they are substantially similar in scope and they use the same limitations, using varying terminology.  They are not patentably distinct from each other because claims 1-3, 10, 17 of U.S. Patent No. 10,795,879 contain every element of claims 1, 10, 17 of the instant application.
“A later application claim is not patentably distinct from an earlier claim if the later claim is obvious over, or anticipated by the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett-Clark et al. (US Pub No. 2004/0177090), in view of Lamb et al. (US Pub No. 2004/0152056).
As per claim 1, Corbett-Clark teaches  a method of planning and designing a clinical trial using visual representations on a computing device, the method comprising the steps of:
instantiating, on the computing device, a plurality of data objects, wherein each of the plurality of the data objects comprises one or more data items pertaining to the clinical trial (i.e. Typically clinical trials are conducted by specialist clinical research organisations (CRO) on behalf of a trial sponsor ... At the top level is the clinical research organisation ... At the second level are the different trial sponsors ... At the third level are the different products on trial ... the next level is the different projects for each product ... the country is the next level in the hierarchy ... several different geographical centres, for instance a county or state or hospital, and each centre will see a number of subjects who are the individual patient volunteers ... Consequently the lowest level is the eCRF page, [0026]);
establishing, on the computing device, a hierarchically connected plurality of nodes by selecting, and forming a graphical connection between, a source node selected from the plurality of nodes, and a destination node selected from the plurality of nodes, each representing instantiated data objects of the plurality of data objects (i.e. the database comprising a structure of linked data nodes corresponding to a natural hierarchy of the data, [0008]; This allows for a simple database design, for a variety of applications, [0009]; Clearly data entry 21 is required ... The entered data may need to be verified at step 22, which is a human check of the accuracy of the entered data against the original ... This operation is conducted by separate validators who log-on to the system and call up on their workstations pages of data, [0066-0068]);
graphically presenting, on the computing device, at least a portion of the clinical trial using a context map comprising one or more of the plurality of nodes connected to each other forming a plurality of preceding nodes and one or more sub-nodes, wherein the data objects represented by each of the plurality of preceding nodes reference or are referenced by the data objects represented by the one or more sub-nodes, and the one or more data items are modifiable within the plurality of nodes (i.e. The linked structure corresponding to the hierarchy also provides natural summary points for viewing the status of data at different levels in the hierarchy, [0009]; replicate, which is responsible for selectively synchronising stations, [0059]; The nodes (both tag and audit nodes) in the system are provided with a simple, globally unique and fixed identity ... for hyperlinking around the database, [0081]; Each of these components is a string and/or number, [0086]; hyperlinks to every location in the database, [0087]; Particular users who have different roles within the clinical trial can see different views of the data, [0090]);
propagating the one or more data items of the source node to the destination node within the context map through the graphical connections of the source node and the destination node (i.e. Data may be replicated between computers by copying structure (tag nodes) and data (audit nodes), [0013]; Each node may have a unique identification code, [0015]; the natural data hierarchy is used by the database service in structuring a corresponding structure of linked data nodes in the database, [0070]); and
selecting a first node of the plurality of nodes (i.e. the configuration of the graphical interface may be changed for different areas simply by replication of new audit nodes to those areas ... In this way the hierarchy provides an effective means of controlling standards, [0016]; The replicate service mentioned above is responsible for synchronising data between stations, and works by selectively copying database structure (tag nodes) and database content (audit nodes), [0088]);
modifying at least one of the one or more data items of the respective data object of the selected first node (i.e. changes to the stored data are made by the addition of new versions of the audit nodes such that the audit nodes form an audit trail for the database, [0017]; Clinical data associate (CDA) who is primarily responsible for data entry, [0029]; Clinical data manager (CDM) who is responsible for data entry and all processing tasks, [0030]; The study designer/programmer who creates and maintains the structures ... creating and maintaining data validation programs, [0035]; The step 24 of data validation and cleaning, [0068]);
propagating the modification to the one or more data items of at least one of the plurality of preceding nodes and at least one of the one or more sub-nodes of the first node such that the propagating modifies a corresponding data item of the respective preceding nodes and the sub-nodes (i.e. The different permissions may involve different privileges for viewing data, altering data and entering data, [0037]; After the data has been validated it may be exported at step 26 and archived at step 27, [0069]; all eCRFs for a given centre may be replicated only to those workstations which need data for that centre ... Data from multiple centres may be replicated to workstations belonging to users higher in the hierarchy, such as trial managers, [0089]); and
expanding a graphical presentation within the at least one of the first node, the preceding nodes, and the sub-nodes by displaying the modified one or more data items (i.e. it is very easy to add further tag nodes ... add new centres or even new countries, [0071]; The structure must be replicated first, by adding the next tag node in a tree-growing order which ensures that every replicated tagnode is always connected to the local hierarchy, [0088]).
Corbett-Clark teaches a method of designing a clinical trial as this allows for a simple database design, for a variety of applications ... in the application of this system to clinical trials management, [0009].
Corbett-Clark does not seem to specifically teach a method of planning a clinical trial.
Lamb teaches this limitation (i.e. a clinical design process 500 ... the planning of a clinical study and the requirements of the Data Management Plan for a clinical study ... design, methodology, statistical considerations, and organization of a trial ... a planning document; by reading the protocol, management should be able to see how the study fits into the overall development plan for an investigational drug, [0047-0049]).
It would have been obvious to one of ordinary skill of the art having the teaching of Corbett-Clark, Lamb before the effective filing date of the claimed invention to modify the system of Corbett-Clark to include the limitations as taught by Lamb. One of ordinary skill in the art would be motivated to make this combination in order to provide a detailed understanding of issues concerning the planning of a clinical study and the requirements of the Data Management Plan for a clinical study in view of Lamb ([0012]), as doing so would give the added benefit of managing clinical trials data and the procedures of designing a clinical trial database as taught by Lamb ([0012]).

As to claims 10, 17, Corbett-Clark teaches a method of planning and
designing a clinical trial using visual representations on a computing device, the method comprising the steps of:
instantiating, on the computing device, a plurality of data objects, wherein each of the plurality of the data objects comprises one or more data items pertaining to the clinical trial (i.e. Typically clinical trials are conducted by specialist clinical research organisations (CRO) on behalf of a trial sponsor ... At the top level is the clinical research organisation ... At the second level are the different trial sponsors ... At the third level are the different products on trial ... the next level is the different projects for each product ... the country is the next level in the hierarchy ... several different geographical centres, for instance a county or state or hospital, and each centre will see a number of subjects who are the individual patient volunteers ... Consequently the lowest level is the eCRF page, [0026]);
establishing, on the computing device, a hierarchically connected plurality of nodes by selecting, and forming a graphical connection between, a source node selected from the plurality of nodes, and a destination node selected from the plurality of nodes, each representing instantiated data objects of the plurality of data objects (i.e. the database comprising a structure of linked data nodes corresponding to a natural hierarchy of the data, [0008]; This allows for a simple database design, for a variety of applications, [0009]; Clearly data entry 21 is required ... The entered data may need to be verified at step 22, which is a human check of the accuracy of the entered data against the original ... This operation is conducted by separate validators who log-on to the system and call up on their workstations pages of data, [0066-0068]);
graphically presenting, on the computing device, at least a portion of the clinical trial using a context map comprising one or more of the plurality of nodes connected to each other forming a plurality of preceding nodes and one or more sub-nodes, wherein the data objects represented by each of the plurality of preceding nodes reference or are referenced by the data objects represented by the one or more sub-nodes, and the one or more data items are modifiable within the plurality of nodes (i.e. The linked structure corresponding to the hierarchy also provides natural summary points for viewing the status of data at different levels in the hierarchy, [0009]; replicate, which is responsible for selectively synchronising stations, [0059]; The nodes (both tag and audit nodes) in the system are provided with a simple, globally unique and fixed identity ... for hyperlinking around the database, [0081]; Each of these components is a string and/or number, [0086]; hyperlinks to every location in the database, [0087]; Particular users who have different roles within the clinical trial can see different views of the data, [0090]);
propagating the one or more data items of the source node to the destination node within the context map through the graphical connections of the source node and the destination node (i.e. Data may be replicated between computers by copying structure (tag nodes) and data (audit nodes), [0013]; Each node may have a unique identification code, [0015]; the natural data hierarchy is used by the database service in structuring a corresponding structure of linked data nodes in the database, [0070]); and
generating an error at the destination node when a precondition associated with the one or more propagated data items is not met (i.e. The entered data may need to be verified at step 22, which is a human check of the accuracy of the entered data against the original, [0067]; The step 24 of data validation and cleaning involves attempting to spot erroneous data, such as by checking the consistency of the data, its range against known ranges etc., [0068]);	
selecting a first node of the plurality of nodes (i.e. the configuration of the graphical interface may be changed for different areas simply by replication of new audit nodes to those areas ... In this way the hierarchy provides an effective means of controlling standards, [0016]; The replicate service mentioned above is responsible for synchronising data between stations, and works by selectively copying database structure (tag nodes) and database content (audit nodes), [0088]);
modifying at least one of the one or more data items of the respective data object of the selected first node (i.e. changes to the stored data are made by the addition of new versions of the audit nodes such that the audit nodes form an audit trail for the database, [0017]; Clinical data associate (CDA) who is primarily responsible for data entry, [0029]; Clinical data manager (CDM) who is responsible for data entry and all processing tasks, [0030]; The study designer/programmer who creates and maintains the structures ... creating and maintaining data validation programs, [0035]; The step 24 of data validation and cleaning, [0068]);
propagating the modification to the one or more data items of at least one of the plurality of preceding nodes and at least one of the one or more sub-nodes of the first node such that the propagating modifies a corresponding data item of the respective preceding nodes and the sub-nodes (i.e. The different permissions may involve different privileges for viewing data, altering data and entering data, [0037]; After the data has been validated it may be exported at step 26 and archived at step 27, [0069]; all eCRFs for a given centre may be replicated only to those workstations which need data for that centre ... Data from multiple centres may be replicated to workstations belonging to users higher in the hierarchy, such as trial managers, [0089]); and
expanding a graphical presentation within the at least one of the first node, the preceding nodes, and the sub-nodes by displaying the modified one or more data items (i.e. it is very easy to add further tag nodes ... add new centres or even new countries, [0071]; The structure must be replicated first, by adding the next tag node in a tree-growing order which ensures that every replicated tagnode is always connected to the local hierarchy, [0088]).
Corbett-Clark teaches a method of designing a clinical trial as this allows for a simple database design, for a variety of applications ... in the application of this system to clinical trials management, [0009].
Corbett-Clark does not seem to specifically teach a method of planning a clinical trial.
Lamb teaches this limitation (i.e. a clinical design process 500 ... the planning of a clinical study and the requirements of the Data Management Plan for a clinical study ... design, methodology, statistical considerations, and organization of a trial ... a planning document; by reading the protocol, management should be able to see how the study fits into the overall development plan for an investigational drug, [0047-0049]).
It would have been obvious to one of ordinary skill of the art having the teaching of Corbett-Clark, Lamb before the effective filing date of the claimed invention to modify the system of Corbett-Clark to include the limitations as taught by Lamb. One of ordinary skill in the art would be motivated to make this combination in order to provide a detailed understanding of issues concerning the planning of a clinical study and the requirements of the Data Management Plan for a clinical study in view of Lamb ([0012]), as doing so would give the added benefit of managing clinical trials data and the procedures of designing a clinical trial database as taught by Lamb ([0012]).

As to claims 2, 11, Corbett-Clark teaches a step of creating the graphical connection between the source node and the destination node by selecting:
the source node from the plurality of nodes (i.e. Preferably the configuration of the graphical user interfaces which guide entry of data to the database are controlled by configuration data also stored in audit nodes distributed across the database, [0016]); and
the destination node from the plurality of nodes, wherein the graphical connection is created by selecting a create option (i.e. Thus the configuration of the graphical interface may be changed for different areas simply by replication of new audit nodes to those areas ... Thus the location within the hierarchy of the configuration data is meaningful, [0016]; it is very easy to add further tag nodes corresponding to new visits, new pages or new subjects, or, higher up the hierarchy, it is possible to add new centres or even new countries, [0071]).

As to claims 3, 12, Corbett-Clark teaches a step of deleting the graphical connection between the source node and the destination node by selecting:
the source node from the plurality of nodes (i.e. Preferably the configuration of the graphical user interfaces which guide entry of data to the database are controlled by configuration data also stored in audit nodes distributed across the database, [0016]); and
the destination node from the plurality of nodes, wherein the graphical connection is deleted by selecting the delete option (i.e. a delete action is implemented simply as an attribute stored on the audit node indicating that it is "considered" deleted, [0072]).

As per claim 4, Corbett-Clark teaches the computer-implemented method of claim 1, further comprising a step of defining an action to be executed on the one or more propagated data items at the destination node, wherein the action is selected from one of, a comparison between the one or more propagated data items and the one or more data items of the destination node, an addition of the one or more propagated data items and the one or more data items of the destination node, or a combination thereof (i.e. Thus the customer/sponsor identity is "cd", the station identity is "dev3", the station sequence is "a" and the station counter is "56". The corresponding barcode which forms a printable hyperlink, is also shown in FIG. 5. This barcode could be used, for example, to label samples associated with a particular visit (i.e. by carrying the identity of the visit node), [0087]; to determine what data workstation A needs from workstation B ... The resulting difference is a set of both structural tag nodes and data audit nodes. The structure must be replicated first, by adding the next tag node in a tree-growing order which ensures that every replicated tagnode is always connected to the local hierarchy, [0088]).

As per claim 5, Corbett-Clark teaches the computer-implemented method
of claim 1, further comprising the step of generating an error at the destination node when a precondition associated with the one or more propagated data items is not met (i.e. The step 24 of data validation and cleaning involves attempting to spot erroneous data, such as by checking the consistency of the data, its range against known ranges etc. ... The validator can correct aspects of the eCRF page and then resubmit it to the database whereupon it will become the "most recent" version of that eCRF page. As with the original data entry, the new pages are digitally signed, preferably with a biometric of the validator provided on log-on to the system, [0068]).

As to claims 6, 13, 18, Corbett-Clark teaches a step of integrating the one or more propagated data items within the destination node, wherein the one or more propagated data items are integrated as one of, a constraint on a functionality provided in the destination node, a sub-component of a higher-level data item, or a combination thereof (i.e. all eCRFs for a given centre may be replicated only to those workstations which need data for that centre, and not to workstations with users focussed on data from other centres (for example, in different countries). Data from multiple centres may be replicated to workstations belonging to users higher in the hierarchy, such as trial managers, [0089]).

As to claim 7, 14, Corbett-Clark teaches a step of dynamically updating the one or more data items associated with the one or more sub-nodes of the first node based on a change made in the one or more sub-nodes of a second node selected from the plurality of nodes (i.e. Different versions of the service may be prepared for different geographical areas (for instance using different languages) and these may be replicated to the appropriate workstation using the replicate service, [0091]).
	
As to claims 8, 15, Corbett-Clark teaches a step of dynamically updating the second node based on a change in the data items of the one or more sub-nodes of the first node (i.e. Thus the replicate service can operate whenever a connection becomes available within a given scheduled time period, [0089]).

As to claims 9, 16, 19, Corbett-Clark teaches a step of generating a burden score (i.e. numeric abstraction) representing an overall burden of a trial candidate on a patient, wherein the generated burden score is displayed through a graphical representation when at least one of the one or more sub-nodes of one of the plurality of nodes is selected, wherein the sub-node is schedule of events node (i.e. trial metrics, [0033]; the generation of SAS data sets, [0034]; [0016]).

As per claim 20, Corbett-Clark teaches the system of claim 17, further comprising a step of:
dynamically updating the one or more data items associated with the one or more sub-nodes of the first node based on a change made in the one or more sub-nodes of a second node selected from the plurality of nodes (i.e. Different versions of the service may be prepared for different geographical areas (for instance using different languages) and these may be replicated to the appropriate workstation using the replicate service, [0091]); and
dynamically updating the second node based on a change in the data items of the one or more sub-nodes of the first node (i.e. the replicate service can operate whenever a connection becomes available within a given scheduled time period, [0089]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153